                                                                               JS-6

 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     ALAN WEISBERG, individually and on         CASE NO.: 2:18-CV-00784 PA (JCx)
11   behalf of all others similarly situated,
                                                Assigned for all purposes to
12               Plaintiff,                     The Honorable Percy Anderson
13      vs.                                     ORDER DISMISSING
                                                PLAINTIFF’S CLAIMS WITH
14   TAKEDA PHARMACEUTICALS U.S.A.,             PREJUDICE
     Inc.,
15
                 Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

              [PROPOSED] ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
 1                                             ORDER
 2         The Court, having considered the parties’ Joint Stipulation for Dismissal with
 3   Prejudice of Plaintiff’s Claims, and finding good cause shown, HEREBY ORDERS:
 4         1.    All of the claims that Plaintiff asserts or has asserted in this action are
 5   hereby DISMISSED WITH PREJUDICE.
 6         2.    Except as the Parties have otherwise agreed, the Parties shall bear their
 7   own costs and attorneys’ fees.
 8         The Clerk shall enter judgment and close the case.
 9         IT IS SO ORDERED.
10
11   Dated: February 5, 2019               ___________________________
12                                                Percy Anderson
                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

             [PROPOSED] ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                           1
